DETAILED ACTION
This office action is in response to applicant’s amendments and remarks dated 03/23/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendments to the specification dated 03/23/2022, have resolved the objections to the specification seen in the office action dated 11/24/2021. Therefore, the examiner has withdrawn the objections to the specification.
Claim Objections
The amendments to the claims dated 03/23/2022, have resolved the objections to the claims seen in the office action dated 11/24/2021. Therefore, the examiner has withdrawn the objections to the claims.

Claim Rejections - 35 USC § 112
The amendments to the claims dated 03/23/2022, have resolved the rejection of the claims issued under 35 USC 112(b), seen in the office action dated 11/24/2021. Therefore, the examiner has withdrawn the rejection to the claims under 35 USC 112(b).
Allowable Subject Matter
Claims 1, 3, 4, 6 and 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The examiner considers Dahl et al. US 20080302327 A1 (Dahl) in view of Young et al. KR 20130119654 A (Young) to be the closest prior art of record. Where Dahl in view of Young fail to render obvious the limitations of prior claim 7 now amended into independent claim 1, requiring, “a deformable container filled with the phase change material that pushes the valve to the closed state when the phase change material is in the second phase, wherein the deformable container comprises a capsule linked with a diaphragm by a tube, the diaphragm is configured to push the valve to the closed state when the phase change material is in the second phase,” in combination with the additional limitations of claim 1. Further, newly added claim 10 requires, “a valve arranged on the drain port, at a lowermost region of the casing, an actuation device for moving the valve between an opened state and a closed state, wherein the actuation device includes a phase change material, wherein the actuation device comprises a heat sensitive portion arranged near the inlet of the charge air cooler, away from the lowermost region of the casing.” Which is not seen in the disclosures of Dahl in view of Young nor any of the additional references considered by the examiner. Therefore, a notice of allowance has been issued.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568. The examiner can normally be reached Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A KESSLER/Examiner, Art Unit 3747